 
 
Exhibit 10.1
 
 
 
China Merchants Bank Co., Ltd.
 
Shanghai Branch
 
 
 
Credit Extension Agreement
 
(Applicable to working capital loan without the need to sign a separate loan
contract)
 
 
1

 
 
Credit Extension Agreement
 
(Applicable to working capital loan without the need to sign a separate loan
contract)
 
No.: 4802181206
 
Credit Grantor: China Merchants Bank Co., Ltd., Shanghai Dalian Road Sub-branch
(hereinafter referred to as "Party A")
 
Chief Person-in-charge: Lu Min
 
Credit Applicant: SHANGHAI CELLULAR BIOMEDICINE CO., LTD. (hereinafter referred
to as "Party B")
 
Legal Representative/Chief Person-in-charge: LIU BIZUO
 
Upon Party B's application, Party A agrees to provide Party B with the credit
line for use by Party B. NOW, THEREFORE, This Agreement is entered into by and
between Party A and Party B on the following terms and conditions through full
consultation and in accordance with the relevant laws and regulations.
 
Article 1 Line of Credit
 
1.1 Party A shall provide Party B with credit lines of RMB 100 million only in
word (including other currencies of equivalent value, with the exchange rate
being calculated according to the foreign exchange quotation announced by Party
A at the time of occurrence of each specific business, the same below),
including revolving credit lines and/or one-off credit lines.
 
The types of credit under the credit line include but not limited to one or more
credit services such as loans/order loans, trade financing, bill discounting,
commercial draft acceptance, commercial acceptance draft discounting guarantee,
international / domestic letters of guarantee (L/G), customs duty payment
guarantee, legal person account overdraft, derivative transactions, and gold
lease.
 
The revolving credit line refers to the maximum limit of the sum of the
principal balance(s) of one or more of the credit services provided by Party A
for Party B in the preceding paragraph during the credit period.
 
One-off credit line means that the cumulative amount of the various credit
services provided by Party A for Party B in the preceding paragraph during the
credit period shall not exceed the amount of the one-off credit line stipulated
in this Agreement. Party B shall not use the one-off credit line in a recycling
way, and the corresponding amount of the multiple credit services applied for by
Party B shall occupy the amount of the one-off credit line until it is fully
occupied.
 
"Trade financing" includes but is not limited to international/domestic letters
of credit, advance against inward documentary bills, shipping guarantees, inward
bills purchased under collection, packing loans, advance against outward
documentary bills, export negotiation, outward bills purchased under collection,
import/export remittance financing, credit guarantee financing, factoring, and
check guarantees.
 
1.2 If Party A is to perform the import factoring and domestic buyer factoring
services with Party B as the payer, the receivables of Party A assigned to Party
B shall occupy the above credit lines; if Party B applies to Party A for
domestic seller factoring or export factoring service, the basic purchase amount
provided by Party A to Party B with Party A's own funds or other funds of legal
source shall occupy the above credit lines.
 
 
2

 
 
1.3 If Party A, due to its internal procedural needs, authorizes another branch
of China Merchants Bank to forward a L/C to the beneficiary after the L/C is
opened, such L/C and the documentary exchange and shipping guarantee thereunder
shall occupy the above credit lines.
 
When opening an import L/C, if the advance against inward documentary bills
actually occurs under the same L/C, the import L/C and the advance against
inward documentary bills shall occupy the same amount at different stages, i.e.,
when the advance against inward documentary bills occurs, the amount recovered
by L/C payment shall be used to offset the advance against inward documentary
bills, which is deemed to occupy the same amount of the original import L/C.
 
1.4 Credit lines shall not include the corresponding credit amount of margin or
deposits pledge guarantee provided by Party B or a third party exclusively for a
single specific service under the Agreement, the same as below.
 
1.5 If there is any outstanding balance for the specific service performed under
/ (name of the agreement) numbered / concluded by and between Party A (or its
subordinate organizations) or / and Party B, such balance shall be automatically
incorporated into this Agreement and directly occupy the credit line hereunder.
 
Article 2 Credit Period
 
The credit period is twelve (12) months commencing from December 31, 2018 and
ending on December 30, 2019. Except as otherwise stipulated herein, Party B
shall, within the said period, submit an application to Party A for use of the
credit line, and Party A shall not accept any such application submitted by
Party B beyond the expiry date of the credit period.
 
Article 3 Use of Credit Lines
 
3.1 Types and scope of credit lines
 
The types of credit lines hereunder (revolving lines or one-off lines) and the
applicable types of credit services, the amount of credit lines corresponding to
each specific type of credit services, the conjunctive use of different credit
services, and the specific conditions for use shall be subject to the approval
from Party A. If Party A adjusts Party A's original approval opinions according
to Party B's application during the credit period, Party A's subsequent approval
opinions shall constitute a supplement and change to the original approval
opinions, and so on.
 
3.2 The specific business agreements signed by and between Party A and Party B
on the specific services under the credits (whether a single
agreement/application or framework agreement) shall constitute an integral part
of this Agreement and shall stipulate the arrangement of rights and obligations
related to specific services.
 
Party B shall apply for the credit line one by one and shall submit the
materials required by Party A for Party A's review and approval. Party A has the
right to decide whether or not to approve the application according to its
internal management requirements and Party B's business conditions, and to
unilaterally reject Party B's application without assuming any form of legal
liability to Party B. If the provisions of this paragraph are inconsistent with
those of other paragraph, the provisions of this paragraph shall prevail.
 
 
3

 
 
The specific amount, term, interest rate, costs, purposes and other service
factors in respect of each loan or other credits shall be determined by the
specific service agreement, relevant service vouchers confirmed by Party A and
service records on Party A's system.
 
3.3 Where Party B applies for a working capital loan within the credit line,
Party A and Party B need not to sign the Loan Contract on a case-by-case basis.
In applying for use of each working capital loan, Party B shall submit the
withdrawal application, loan receipts and other materials required by Party A
according to the different requirements for independent payment and entrusted
payment (such applications, loan receipts and other materials may be affixed
with Party B's reserved seal at Party A or submitted in any other manner
approved by Party A). Party A shall review and approve each of Party B's
applications and the actual amount of each withdrawal, start and end time,
purposes, interest rate and other relevant matters shall be subject to the loan
receipts and the service records on Party A's system. Matters not covered by the
loan receipts and Party A's system shall be subject to the provisions of this
Agreement.
 
The application for withdrawal, loan receipts and service records on Party A's
system shall constitute an integral part of this Agreement.
 
3.4 The specific period for use of each loan or other credits within the credit
line shall be determined according to the operation needs of Party B and the
business management rules of Party A. The expiry date of each specific service
may be later than the expiry date of the credit (except otherwise required by
Party A).
 
3.5 During the credit period, Party A shall have the right to regularly assess
Party B's business and financial conditions in each year, and adjust the amount
of credit lines available to Party B in the light of the assessment results
(Tick √ if this paragraph applies).
 
Article 4 Working Capital Loan Interest Rate
 
4.1 The interest rate of any loan hereunder shall be specified by Party B in the
corresponding withdrawal application and finalized upon Party A's approval. If
it is inconsistent with the loan receipt, the loan receipt shall prevail.
 
4.2 Party A has the right to regularly or irregularly adjust the floating ratio
and/or the basic point of the working capital loan in the light of the changes
in relevant state policies, domestic credit market price or Party A's credit
policies. Once Party A decides to do the adjustment, it shall notify Party B of
such adjustment in advance. Such adjustment takes effect upon the giving of a
notice by Party A to Party B, and the specific floating ratio and/or basic point
of the relevant loans newly withdrawn by Party B and the loans withdrawn before
the entry into force of the notice and not yet repaid by Party B shall be in
accordance with Party A's notice.
 
In the event of any conflict or inconsistency between this paragraph and any
other provisions hereof, the provisions of this paragraph shall prevail.
 
4.3 If Party B fails to use any loan in accordance with the provisions of this
Agreement, an interest calculated at the original interest rate plus 100 % shall
be charged on the part of the loan which is not used for the purposes stipulated
in this Agreement from the date when the purposes of the loan are changed. The
original interest rate refers to the interest rate applicable before the
purposes of the loan are changed.
 
 
4

 
 
If Party B fails to repay the loan on time, an interest calculated at the
original interest rate (the interest rate for the overdue loan) plus 50 % shall
be charged on the outstanding part of the loan from the first date when the loan
becomes overdue. The original interest rate refers to the interest rate
applicable before the maturity date (including early maturity date) of the loan
(in the case of a floating rate, it is the last floating period before the
maturity date (including the early maturity date).
 
If any loan is overdue and not used for the purpose stipulated herein, the
higher of the abovementioned interests shall apply.
 
4.4 In the event that the loan interest rate is adjusted by the People's Bank of
China during the loan period, the relevant regulations of the People's Bank of
China shall apply.
 
4.5 The loan interest shall be calculated according to the actual amount of the
loan and the actual number of days of use of the loan from the date when the
loan reaches Party B's account. The interest shall be calculated once on a
quarterly basis and the value date shall be the 20th day of the last month of
each quarter. The daily interest rate shall be converted in accordance with the
relevant regulations of the People's Bank of China or international practice.
 
If the maturity date of the loan falls on a holiday, it shall be automatically
postponed to the first working day following the holiday, and the interest
calculated according to the actual number of days of use of the loan.
 
4.6 Party B shall pay interest on each value date, and Party A may deduct the
corresponding amount directly from any of Party B's accounts opened in China
Merchants Bank. If Party B fails to pay the interest on time, a compound
interest shall be charged on the interest payable at the interest rate for the
overdue loan as stipulated in this article.
 
Article 5 Guarantees
 
5.1 All debts owed by Party B to Party A hereunder shall be mortgaged (pledged)
by ____________________with the property owned by it or of which it has the
right to dispose according to law, for which the parties shall sign a separate
guarantee contract.
 
5.2 All debts owed by Party B to Party A hereunder shall be guaranteed
by CELLULAR BIOMEDICINE GROUP HK LIMITED as a joint guarantor who shall issue to
Party A in a separate letter of guarantee. and/or
 
If the guarantor fails to sign the guarantee contract and complete the guarantee
procedure according to this article (including the debtor's defense against the
receivables prior to the pledge thereof), Party A shall have the right to refuse
to grant the credit to Party B.
 
5.3 If the mortgagor provides real estate mortgage guarantee for all debts owed
by Party B to Party A hereunder, and if Party B is aware that the mortgaged
property has been or may be included in the government's demolition and
expropriation plan, Party B shall immediately notify Party A and shall urge the
mortgagor to continue to provide guarantee for Party B's debts with the
compensation provided by the demolition party and to timely complete the
guarantee procedure in accordance with the mortgage contract, or to provide
other guarantee measures satisfactory to Party A.
 
 
5

 
 
If the mortgaged property falls under any of the circumstances mentioned in the
preceding paragraph, which requests for the provision of new guarantees or the
taking of other guarantee measures, the relevant costs incurred therefrom shall
be borne by the mortgagor, for which Party B shall bear the joint and several
liability. Party A has the right to deduct the costs directly from Party B's
account.
 
Article 6 Party B’s Rights and Obligations
 
6.1 Party B shall enjoy the following rights:
 
6.1.1 Party B shall have the right to require Party A to provide loans or other
credits within the credit line in accordance with the conditions stipulated
herein;
 
6.1.2 Party B has the right to use the credit line according to the provisions
hereof;
 
6.1.3 Except otherwise stipulated by laws and regulations or otherwise required
by the regulatory authority, Party B shall have the right to require Party A to
keep confidential the information provided by Party B on its production,
operation, property and accounts, among others.
 
6.1.4 Party B has the right to transfer debts to a third party with the consent
of Party A.
 
6.2 Party B shall undertake the following obligations:
 
6.2.1 Party B shall truthfully provide the documentation (including but not
limited to the provision of Party B's true financial books/statements and annual
financial reports, major decisions and changes in production, operation and
management, withdrawal/payment documents, information relating to collateral,
etc. within the period required by Party A), all banks of deposits, accounts,
balances of deposits and loans and other information required by Party A, and
shall assist Party A in investigating, reviewing and inspecting;
 
6.2.2 Party B shall accept the supervision by Party A to its use of the credit
funds, production and management and financial activities;
 
6.2.3 Party B shall use the loans and/or other credits in accordance with the
provisions of, and/or the undertakings under this Agreement and each specific
contract;
 
6.2.4 Party B shall repay the principal, interest and expenses in respect of the
loans, advances and other credit debts in full and in time in accordance with
the provisions of this Agreement and each specific contract;
 
6.2.5 Any transfer of the debts hereunder to a third party in whole or in part
is subject to the written consent from Party A;
 
6.2.6 If Party B has any of the following circumstances, Party B shall
immediately notify Party A and actively assist Party A in taking measures to
guarantee the safe repayment of the principal, interest and all expenses in
respect of the loans, advances and other credit debts hereunder:
 
6.2.6.1 Party B suffers major financial losses, assets losses or other financial
crises;
 
6.2.6.2 Party B provides loans or guarantees for third parties, or provides
mortgage (pledge) guarantees with its own property (rights);
 
 
6

 
 
6.2.6.3 Party B is shut down, revoked or cancelled its business license, applies
for or is applied for bankruptcy, is dissolved or otherwise;
 
6.2.6.4 Party B's normal operation is affected by the major operational or
financial crises of its controlling shareholders and other related companies;
 
6.2.6.5 Party B is engaged in a related transaction amounting to more than 10%
of Party B's net assets with its controlling shareholders and other related
companies;
 
6.2.6.6 Party B is involved in any action, arbitration or criminal or
administrative punishment that has major adverse effect on the business or
property status of Party B;
 
6.2.6.7 Any other major issue that may affect Party B's solvency has occurred.
 
6.2.7 Party B shall not be negligent in managing and recovering debts due nor
shall it dispose of its major properties for free or by other inappropriate
means.
 
6.2.8 Party B shall not engage in such important matters as consolidation
(merger), separation, reorganization, joint venture (cooperation), transfer of
property (shares), shareholding reform, foreign investment, and increasing debt
financing, without the written consent of Party A.
 
6.2.9 At the request of Party A, Party B shall (Tick "√" in ⬜):
 
⬜ cover insurance for its key assets and appoint Party A as the primary
beneficiary;
 
⬜ not sell or mortgage / assets designated by Party A before the credit debts
are paid off;
 
⬜ impose the following restrictions on the dividends due to its shareholders
before the credit debts are paid off:
 
/                                                                                                                                      
 
⬜ Other: /
 
6.2.10 In the case of dynamic pledge of accounts receivable, Party B shall
ensure that the balance of credit at any time point during the credit period
shall be lower than / % of the balance of the pledged receivables, failing
which, Party B shall provide new accounts receivable approved by Party A for
pledging or adding to the margin until the balance of the pledged receivables x
/ %+ effective margin > credit balance.
 
6.2.11 In the event that Party B provides a pledge of margin, if the balance of
the margin account is less than / % of the corresponding amount of specific
business due to exchange rate fluctuation, Party B shall be obliged to
supplement the corresponding amount of margin or other guarantees as required by
Party A.
 
6.2.12 Party B shall ensure that the sales payment for import goods shall be
recovered from Party A designated account and that notes and/or documents under
L/C shall be transferred to Party A in export negotiations.
 
 
7

 
 
Article 7 Party A’s Rights and Obligations
 
7.1 Party A shall enjoy the following rights:
 
7.1.1 Party A has the right to require Party B to repay the principal, interest
and expenses in respect of the loans, advances and other credit debts under this
Agreement and each specific contract in full and in time;
 
7.1.2 Party A has the right to require Party B to provide materials relevant to
the use of its credit lines;
 
7.1.3 Party A has the right to understand Party B’s production, management and
financial activities;
 
7.1.4 Party A has the right to supervise Party B's use of the loans and/or other
credits for the purposes stipulated in this Agreement and in each specific
contract, and to unilaterally and directly suspend or restrict the enterprise
online banking functions of Party B's account when necessary (including but not
limited to closure of e-banking, presetting the list of payment objects/payment
limit per transaction/staged payment limits or taking other restrictive
measures), restrict the sale of settlement documents, or restrict the telephone
banking, mobile phone banking and other non-counter payment and general exchange
functions of Party B's accounts;
 
7.1.5 According to its internal procedural needs, Party A has the right to
authorize other branches of China Merchants Bank located in the place of the
beneficiary to forward the L/C to the beneficiary after accepting Party B's
application for opening the L/C.
 
7.1.6 Party B has the right to deduct money directly from the account opened by
Party B in any institution of China Merchants Bank for repaying the debts owed
by Party B under this Agreement and each specific contract (where the credit
debts are not in Renminbi, Party A shall have the right to purchase the foreign
exchange directly from Party B's RMB account at the exchange rate announced by
Party A at the time of deduction to repay the principal, interest and fees in
respect of the credits);
 
7.1.7 Party A has the right to assign the debts owed to it by Party B, notify
Party B of the assignment via facsimile, mail, personal delivery, announcement
in public media or otherwise, and urge Party B to repay the debts;
 
7.1.8 Party A has the right to supervise Party B's account, entrust other
institutions of China Merchants Bank other than Party A to supervise Party B's
account, and control the payment of the loan funds according to the purposes and
scope of payment agreed by the parties;
 
7.1.9 Other rights stipulated in this Agreement.
 
7.2 Party A shall undertake the following obligations:
 
7.2.1 Party A shall grant loans or other credits within the credit lines in
accordance with the conditions set out in this Agreement and each specific
contract; and;
 
7.2.2 Except otherwise provided by laws and regulations or otherwise required by
regulatory authorities, Party A shall keep confidential the information in
connection with Party B’s assets, finance, production and operation.
 
 
8

 
 
Article 8 Party B Specifically Makes the Following Warranties
 
8.1 Party B is a corporate entity duly organized and lawfully existing in
accordance with Chinese laws. Its registration and annual report publicity
formalities are true, legitimate and valid. Party B has sufficient civil
capacity to sign and implement this Agreement;
 
8.2 Party B has been fully authorized by its board of directors or any other
competent authorities to sign and fulfill this Agreement;
 
8.3 Documents, materials and vouchers provided by Party B regarding Party B,
guarantor, mortgagor (pledgor) and mortgaged (pledged) property are true,
accurate, complete and valid, and are free from major errors in nonconformity
with the facts or omission of any major facts;
 
8.4 Party B shall strictly abide by the specific service agreements and the
various correspondences and related documents it has issued to Party A;
 
8.5 No action, arbitration or criminal or administrative punishment that may
have major adverse effect on Party B or Party B's main property occurs at the
time of signing this Agreement or during the performance of this Agreement. In
the event that any such action, arbitration or criminal or administrative
punishment occurs, Party B shall immediately notify Party A;
 
8.6 Party B shall strictly abide by the laws and regulations of the state in its
business activities, engage in business activities in strict accordance with its
business license or the business scope approved by law, and go through such
procedures as annual registration and inspection, and operating period
extension/prolonging;
 
8.7 Party B shall maintain or improve its existing operation and management
level, ensure the value preservation and appreciation of existing assets, and
shall not give up any debts due, nor shall it dispose of the existing major
property for free or by other improper means;
 
8.8 Without Party A's permission, Party B shall not pay off other long-term
debts in advance, and / , / ;
 
Party B shall ensure that no financial indicator of Party B is short of the
following requirements during the working capital loan period:
 
  /                                                                                                                                      
 
8.9 In signing and performing this Agreement, Party B has not incurred any other
major events that affect the performance of Party B's obligations hereunder.
 
8.10 The loans applied for under the credits are in conformity with the
requirements of laws and regulations. Party B shall not use the loans for
investment in fixed assets, equity, etc., purchase and sale of negotiable
securities, futures and real estate in violation of regulations, mutual lending
to obtain illegal incomes, fields and purposes where production and operation is
prohibited by the state; or purposes other than stipulated in this Agreement and
the withdrawal application;
 
 
9

 
 
If the loan funds are paid by the borrower independently, Party B shall
regularly (at least on a monthly basis) send Party A summary reports regarding
the payment of the loan funds. Party A has the right to verify whether the loan
payments conform to the agreed purposes by means of account analysis,
certificate examination and on-site investigation.
 
8.11 Party B undertakes that within the validity term of this Agreement, twice
the net assets of Party B shall be higher than the amount of principal of and
interest on the loan hereunder.
 
Article 9 Special Provisions on Working Capital Loans
 
9.1 Withdrawal and use
 
For the purpose of this Agreement, Party B may use the working capital loans by
means of independent payment and entrusted payment.
 
9.1.1 Independent payment
 
Independent payment refers to payment independently made by Party B to Party B's
counterparty stipulated herein after Party A has released the loan funds to
Party B's account according to Party B's withdrawal application.
 
9.1.2 Entrusted payment
 
Entrusted payment refers to payment of the loan funds by Party A via Party B's
account to Party B's counterparty stipulated herein according to Party B's
withdrawal application and payment authorization. For loan funds adopting an
entrusted payment method, Party B shall authorize Party A to make the payment to
Party B's counterparty via Party B's account on the date of release of the loan
(or the working day next following the date of release).
 
9.1.3 Under the following circumstances, Party B shall unconditionally and fully
adopt the entrusted payment method;
 
9.1.3.1 Party B's single withdrawal exceeds RMB 10 million (inclusive, or
equivalent foreign currency);
 
9.1.3.2 Party A requires Party B to adopt the entrusted payment method according
to regulatory requirements or due to risk control needs.
 
9.1.4 Where the entrusted payment method is adopted, the payment after the loan
is released is subject to approval from Party A. Party B shall not evade Party
A's supervision by means of online banking, check transfer, or breaking up the
whole into parts, etc.
 
9.2 Early repayment
 
9.2.1 If Party B applies for early repayment, it shall submit a written
application to Party A seven (7) working days prior to the planned date of early
repayment and pay Party A the liquidated damages for early repayment. Liquidated
damages for early repayment = amount of early repayment x ratio of liquidated
damages ( / %). After Party A has reviewed and approved Party B's application
for early repayment, Party B shall pay Party A the liquidated damages for early
repayment in full within the time limit required by Party A. If Party B fails to
do so, Party A shall have the right to reject Party B's application for early
repayment, but no obligation to properly mitigate the amount of liquidated
damages for early repayment in its own discretion according to such factors as
the remaining period of the loan when Party B makes the early repayment.
 
 
10

 
 
9.2.2 Where Party B makes an early repayment of the loan, the interest rate
shall still be calculated in accordance with the provisions of this Agreement
and the interest payable shall be calculated in accordance with the actual term
of loan.
 
9.3 Roll-over
 
If Party B is unable to repay any loan hereunder on schedule, and needs to go
through the roll-over formalities, it shall submit a written application to
Party A one (1) month prior to the maturity date of the loan; if Party A agrees
to such roll-over upon review, the parties shall sign a separate roll-over
agreement. If Party A does not agree to the roll-over, the loans occupied by
Party B and the accrual interest payable shall still be repaid in accordance
with the provisions of this Agreement and the corresponding loan receipts.
 
⬜ 9.4 Special account for loans (if applicable, please tick "√" in "⬜")
 
The release and payment of all loan funds hereunder must be made via the
following account:
 
Account Name: SHANGHAI CELLULAR BIOMEDICINE CO., LTD.;
 
Account No.: 121931396310901
 
Bank of Deposit: China Merchants Bank, Shanghai Dalian Road Sub-branch
 
9.5 The monitoring of Party B's fund return account
 
9.5.1 Party A and Party B agree to designate the following account as Party B's
fund return account:
 
Account Name: SHANGHAI CELLULAR BIOMEDICINE CO., LTD.;
 
Account No.: 121931396310901
 
Bank of Deposit: China Merchants Bank, Shanghai Dalian Road Sub-branch
 
9.5.2 The account monitoring requirements are as follows: /
 
Party A has the right to recover the loans in advance according to the amount of
funds returned to Party B, i.e., when there are returned funds in the account,
the loans corresponding to such returned funds may be deemed as due in advance,
and Party A shall have the right to make deductions directly from the account to
repay the loans.
 
9.6 Party B shall provide the receipts and payments in the abovementioned
account on a quarterly basis and assist Party A in monitoring the relevant
accounts and returned funds.
 
 
11

 
 
Article 10 Default Events and Handling
 
10.1 A default event shall be deemed to have occurred under any of the following
circumstances:
 
10.1.1 Party B fails to perform or violates any of the obligations hereunder;
 
10.1.2 The relevant representations and warranties made by Party B hereunder are
untrue or incomplete, or Party B violates the requirements of this article and
fails to make rectifications as required by Party A;
 
10.1.3 Party B fails to withdraw or use the loans in accordance with the
provisions of this Agreement, or fails to use the funds in the fund return
account as required by Party A, or fails to accept Party A's supervision, and
fails to immediately make rectifications as required by Party A; or
 
10.1.4 Party B is involved in a major default event under a lawful and effective
contract with any other creditor and such event is not satisfactorily resolved
within three (3) months from the date of the default.
 
The abovementioned major default event means that Party B's breach of contract
confers its creditors the right to claim more than RMB / to Party B.
 
10.1.5 Party B's new third board listing encounters major obstacles or
suspension of listing application; Party B is issued a warning letter, ordered
to make rectifications, imposed restrictions on securities account transactions
and taken other self-regulatory measures for more than three (3) cumulative
times or is given disciplinary punishment, listing termination or other
punishments;
 
10.1.6 Other circumstances that Party A considers may damage the lawful rights
and interests of Party A.
 
10.2 If any one of the following circumstances occurs, which Party A considers
may affect the guarantor's guarantee ability, Party A shall require the
guarantor to eliminate the adverse effects thus incurred by the guarantor, or
require Party B to increase or change the guarantee conditions. If the guarantor
and Party B fail to provide cooperation, a default event shall be deemed to have
occurred:
 
10.2.1 Any circumstance similar to one of those stipulated in Article 6.2.6
hereof occurs or the circumstance stipulated in Article 6.2.8 occurs without the
consent of Party A;
 
10.2.2 When issuing an irrevocable letter of guarantee, the guarantor conceals
its actual ability in undertaking the guarantee responsibility, or fails to
obtain the authorization from the competent authority;
 
10.2.3 The guarantor fails to complete the annual inspection and registration
procedures and the operating period extension/prolonging procedures on time;
 
10.2.4 The guarantor is negligent in managing and recovering debts due or
disposes of its major properties for free or by other inappropriate means.
 
10.2.5 The Guarantor fails to perform or violates the obligations stipulated in
the Letter of Guarantee/Commitment issued by the Guarantor.
 
10.3 In case any one of the following circumstances occurs, which Party A
considers may cause the mortgage (or pledge) to be void or null or the mortgaged
(pledged) property to be insufficient, Party A shall require the mortgagor (or
pledgor) to eliminate the adverse effects resulting therefrom, or require Party
B to increase or change the guarantee conditions. If the mortgagor (or pledgor)
fails to provide cooperation, a default event shall be deemed to have occurred:
 
 
12

 
 
10.3.1 The mortgagor (or pledgor) has no ownership or right to dispose of the
mortgaged (or pledged) property or its ownership has disputes;
 
10.3.2 The mortgaged (or pledged) property has been leased, sealed up, detained,
regulated or imposed legal priority (including but not limited to the priority
in relation to construction funds), and/or the occurrence of any of such
circumstances is concealed;
 
10.3.3 Without the written consent of Party A, the mortgagor transfers, leases,
re-mortgages or otherwise disposes of the mortgaged property in any other
improper way, or though with the written consent of Party A, the mortgagor fails
to use the proceeds from the disposal of the mortgaged property to repay the
debts owed to Party A by Party B as required by Party A;
 
10.3.4 The mortgagor fails to properly keep, maintain and repair the mortgaged
property, resulting in obvious decrease in the value of the mortgaged property;
or the mortgagor's actions directly endanger the mortgaged property and result
in decrease in the value of the mortgaged property; or the mortgagor fails to
cover insurance for the mortgaged property in accordance with the requirements
of Party A during the mortgage period;
 
10.3.5 The mortgaged property has been or may be included in the scope of
government demolition and expropriation, and the mortgagor fails to immediately
notify Party A and fulfill the relevant obligations as stipulated in the
mortgage contract;
 
10.3.6 The mortgagor uses his property mortgaged in China Merchants Bank to
provide the residual mortgage guarantee for the transaction hereunder, and
settles his personal mortgage loan in advance without the consent of Party A
before Party B pays off the credit hereunder.
 
10.3.7 The Mortgagor (or Pledgor) fails to perform or violates the obligations
stipulated in the Guarantee Contract / Letter of Commitment signed thereby.
 
10.4 Where any guarantee hereunder includes the pledge of accounts receivable,
and the debtor of the accounts receivable suffers a significant deterioration in
his business, evades debts by transferring property/illegally withdrawing funds,
colludes with the pledgor of the accounts receivable to alter the repayment
path, resulting in the failure of the accounts receivable to enter the special
account for repayment, loss of business reputation, loss or possible loss of
performance ability or other major events that will affect its solvency, Party A
shall have the right to request Party B to provide the corresponding guarantee
or new effective accounts receivable for pledging. If Party B fails to provide
such guarantee, it is deemed that a default event has occurred.
 
10.5 In case any of the default events mentioned above occurs, Party A shall
have the right to take the following measures separately or concurrently:
 
10.5.1 Reduce the credit line hereunder, or stop the use of the remaining credit
line;
 
10.5.2 Recover in advance the principal, interest and related expenses for loans
already released within the credit line;
 
 
13

 
 
10.5.3 For drafts accepted or L/Cs, letters of guarantee and shipping guarantees
issued (including forwarded upon authorization) by Party A during the credit
period, whether Party A has made advance payments or not, Party A may require
Party B to increase the amount of margin, or transfer Party B's deposit in other
accounts opened in the side of Party A to its margin account as the margin for
paying off Party A's future advances hereunder or have the corresponding amount
escrowed by a third party as the margin for Party A's future advances for Party
B;
 
10.5.4 For creditor's rights of any unpaid receivables transferred by Party B to
Party A under the factoring transaction, Party A shall have the right to request
Party B to immediately fulfill its repurchase obligations and to take other
recovery measures in accordance with the relevant specific transaction
agreement; for creditor's rights of any receivables transferred by Party B to
Party A under the factoring transaction, Party A shall have the right to
immediately recover such debts from Party B.
 
10.5.5 Party A may also directly request Party B to provide other property
acceptable to Party A as a new guarantee. If Party B fails to provide the new
guarantee as required, it shall pay / % of the amount of credit lines hereunder
as the liquidated damages.
 
10.5.6 Party A may directly freeze/withhold the deposit in any settlement
account and/or other accounts opened by Party B in China Merchants Bank;
 
10.5.7 For the working capital loans under the credits, Party A may change the
conditions of entrusted payment of the loan funds and cancel the use of loans by
Party B in the form of "independent payment";
 
10.5.8 Recourse pursuant to this Agreement.
 
10.6 The amount recovered by Party A shall be used to repay the credits in the
order of whose expiry date comes late. The specific order of repayment of each
credit shall be in the order of fees, liquidated damages, compound interest,
default interest, interest and the principal of credit, until the principal,
interest and all related expenses are paid off.
 
Except otherwise required by laws and regulations, Party A shall have the right
to unilaterally adjust the order of repayment.
 
Article 11 Alteration and Rescission
 
No alteration or rescission of this Agreement may be made unless a written
agreement is reached by and between the parties through consultation. This
Agreement shall remain valid before such written agreement is reached. Neither
party may unilaterally alter, modify or rescind this Agreement.
 
Article 12 Miscellaneous
 
12.1 Party A's tolerance or connivance of any act of violation or delay by Party
B or deferred exercise of the rights or interests deserved by such party
hereunder during the validity term of this Agreement shall not impair, affect or
restrict Party A's enjoyment of all rights and interests by law and hereunder,
nor be deemed as Party A's permission or recognition of any violation, default
or delay or as Party A's waiver of its right to take actions against any
existing or future violation or delay.
 
 
14

 
 
12.2 Party B shall be liable for repaying all debts owed to Party A hereunder
even if this Agreement becomes invalid at law in whole or in part for whatever
reason. If the above circumstance occurs, Party A shall be entitled to terminate
its performance of this Agreement and may immediately claim against Party B for
all debts owed by Party B hereunder.
 
If in performing the obligations hereunder, Party A incurs additional costs due
to changes in the applicable laws or policies, Party B shall, at the request of
Party A, compensate for such additional costs.
 
12.3 All notices, requests or other documents in connection with this Agreement
shall be sent in writing (including but not limited to by means of letter, fax,
e-mail, Party A’s e-bank, SMS, WeChat, etc.).
 
Party A's Mailing Address: No.1546 Dalian Road, Yangpu District, Shanghai 
 
 
Company E-mail: lichenyang@cmbchina.com
Fax:
 
 
Mobile:

Company WeChat:
 
 
Party B's Mailing Address: No.85 Faladi Road, Pudong New Area, Shanghai 
  

 
Company Email:
Fax:

  

 
Mobile:
 Company WeChat:

 
12.3.1 A notice shall be deemed to have been given: if delivered personally
(including but not limited to the circumstance in which such notice is delivered
by a lawyer/notary or by courier), at the time of signature by the recipient (if
the recipient rejects such notice, such notice shall be deemed to have been
given after seven (7) days as of the date of rejection/return or the date of
posting (whichever is earlier); if delivered by mail, it should be deemed to
have been given at seven (7) days after posting; if delivered by fax or e-mail,
Party A’s e-bank notice, SMS or WeChat or other electronic means, it should be
deemed to have been given on the date when the sender’s system indicates that
such notice has been sent.
 
If Party A notifies Party B of the debts transfer or claims against Party B for
repayment by issuing an announcement through public media, such notice shall be
deemed to have been given on the date of such announcement.
 
If either party changes its mailing address, e-mail, fax number, phone number,
or WeChat number, such party shall give a notice of change to the other party
within five (5) working days of such change. If such party fails to give such
notice of change, the other party shall have the right to deliver a notice
according to the original mailing address or information. If a notice fails to
be given due to change in the mailing address, such notice shall be deemed to
have been given after seven (7) days as of the date of return or the date of
posting (whichever is earlier). Without prejudice to the legal effect of the
service, the party making such change shall assume all losses arising therefrom,
if any.
 
12.3.2 The above mailing address, e-mail, fax number, phone number, or WeChat
number shall become the address to which the relevant notarization documents and
judicial documents (including but not limited to the pleadings/applications for
arbitration, evidence, subpoena, notice of respondence to action, notice of
adducing evidence, notice of court session, notice of hearing, written
judgment/award, written verdict, mediation documents, notice of execution within
the specified period and other legal instruments created at the stage of trial
and enforcement) shall be delivered. The notarization documents and judicial
documents shall be deemed to have been effectively given by the appellate court
and the notary organization when the same are delivered by such written form as
agreed herein to the above address (the specific service standard shall be
determined by reference to the provisions of Article 12.3.1).
 
 
15

 
 
12.4 The parties agree that for any service application under the trade
financing service, Party B may only need to bear the reserved seal in accordance
with the Reserved Seal Authorization provided by Party B to Party A and that the
parties shall acknowledge the effect of such seal.
 
12.5 The parties acknowledge that if Party B submits any application or service
voucher in respect of the credit service through the online enterprise bank
system, it shall be deemed as the expression of the true intent of Party B; and
that Party A shall have the right to fill out the relevant service vouchers
based on the application information issued online and Party B acknowledges the
authenticity, accuracy and legality of such service vouchers.
 
12.6 The written supplemental agreement reached by the parties through
consultation over the matters not covered herein or any change, and the specific
contracts hereunder constitute annexes to this Agreement and become an integral
part of this Agreement.
 
12.7 In order to provide convenience in performing the service, any branch
within the jurisdiction of Party A may handle all transaction operations in
which Party A is involved (including but not limited to acceptance of
applications, data review, loan granting, transaction confirmation, deduction,
inquiry, receipt printing, collection, deduction and collection, and issuance of
notices) and generate, sign or issue the relevant letters. The service operation
and letters carried out and issued by such branch within the jurisdiction of
Party A shall be deemed as the act done by Party A and shall be binding upon
Party B.
 
12.8 Annexes hereto constitute an integral part of this Agreement and are
automatically applicable to the specific service actually taking place between
the parties.
 
12.9 If this Agreement shall be notarized (other than the compulsory
notarization) or is otherwise relevant to the matters for which a third party
shall be entrusted to provide services, the relevant costs shall be for the
account of the entrusting party. If the parties jointly act as the entrusting
party, the relevant costs shall be equally shared by the parties. If Party B is
unable to repay its debts owed to Party A under this Agreement when due, all
costs incurred by Party A for realization of the creditor’s rights, including
the attorney’s fees, legal costs, travel expenses, announcement fees and
delivery fees, shall be for the account of Party B. Party B authorizes Party A
to directly deduct such costs from the account opened by Party B at Party A. If
the balance of such account is insufficient to cover such costs, Party B shall
warrant that it will repay the balance upon receipt of Party A’s notice, for
which Party A is not required to provide any certificate.
 
12.10
/                                                                                                                                      
 
Article 13 Governing Laws and Dispute Resolution
 
13.1 The execution and construction of this Agreement and the resolution of
disputes hereunder shall be governed by the laws of the People's Republic of
China (excluding the laws of Hong Kong, Macau and Taiwan), and the rights and
interests of the parties shall be protected by the laws of the People's Republic
of China.
 
13.2 Any dispute arising out of the performance of this Agreement shall be
resolved by the parties through negotiations; if such negotiations fail, either
party may (choose one of the following three options by checking "√" in ⬜):
 
 
16

 
 
☑13.2.1 bring an action in the people's court of the place where this Agreement
is signed;
 
⬜13.2.2 bring an action in the people's court of the place where Party A is
located;
 
⬜13.2.3 apply to / (name of arbitration agency) for arbitration in (place of
arbitration / ).
 
13.3. Upon notarization of this Agreement and each specific contract, endowing
Party A with the enforcement effect, Party A may directly apply to the people's
court of jurisdiction for enforcement of the debts owed by Party B under this
Agreement and each specific contract.
 
Article 14 Effectiveness
 
This Agreement takes effect upon bearing the signature (or name seal) of the
legal representatives/Chief Person-in-charge or authorized agents of the both
parties and being affixed with their respective company chop/contract seal and
automatically terminates on the expiry date of the credit period or on the date
when all debts and other related expenses owed by Party B to Party A hereunder
are paid off (whichever is later).
 
Article 15 Supplementary Provisions
 
This Agreement is made in three copies, one for each of Party A, Party B and
Party A's superior, and / , and all copies have the equal legal effect.
 
Annex 1: Special Terms on Bank-Customs Direct (Customs Tax Payment Guarantee
Business)
 
Annex 2: Special Terms on Buyer / Import Factoring Business
 
Annex 3: Special Terms on Order Loan Business
 
Annex 4: Special Terms on Guarantee to Discount of Commercial Acceptance Draft
 
Annex 5: Special Terms on Derivative Trading Business
 
Annex 6: Special Terms on Gold Leasing Business
 
Annex 7: Special Terms on Cross-border Trade Financing Business
 
 
17

 
 
Annex 1: Special Terms on Bank-Customs Direct (Customs Tax Payment Guarantee
Business)
 
Article 1 Party B applies to Party A for the provision of the customs tax
payment guarantee service within the credit line. The “customs tax payment
guarantee service” refers to a service provided by Party A to Party B according
to online payment banking guarantee orders issued by Party B via the electronic
port/www.easipay.net and by providing the customs online with guarantees and
commitments for payment of the tax payable (guaranteeing that the tax payable
will be paid to the national treasury when due; and the system shows that Party
A sends “successful payment” information to the electronic port/www.easipay.net)
within the credit line, via the electronic port/www.easipay.net and in the form
of e-payment guarantee. With such service, Party B may firstly go through goods
clearance procedures, and then pay the relevant import and export taxes within
such payment period as specified by the customs.
 
The advance paid by Party A according to its payment guarantee & commitment
(whether such advance payment is made within the credit period or not) and the
relevant interest and costs directly constitute Party B’s financing debts owed
by Party B to Party A and shall be included into the scope of credit guarantees.
 
Article 2 Party B shall, according to such proportion as required by Party A,
deposit certain funds as the margin (the account number shall be subject to that
automatically generated or input by the system at the time of fund depositing)
to provide the counter guarantee over the tax payment guarantee provided by
Party A.
 
Article 3 Party A shall, in the capacity of the warrantor, issue the e-payment
guarantee to the customs; and Party B shall understand and acknowledge that such
e-payment guarantee constitutes an independent letter of guarantee. The
guarantee liability assumed by Party A to the customs is the independent demand
guarantee liability.
 
Article 4 Party B shall, through electronic ports/www.easipay.net issue
withholding orders to Party A trade by trade. Party A shall, according to such
withholding orders issued by Party B online, provide the payment guarantee &
commitment to the customs. Party B grants Party A the right to deduct the
principal and interest of the guarantee and commitment amount from the relevant
margin account of Party B and fill out the relevant business vouchers according
to the online withholding orders.
 
The specific time and amount as to each payment guarantee & commitment made by
Party A within the credit line shall be subject to Party B’s online payment bank
guarantee orders (payment guarantee withholding orders) received by Party A and
kept in Party A’s online system. Party B must, within the credit period, issue
the payment guarantee withholding orders to Party A. If Party B issues such
payment guarantee withholding orders beyond the credit period, Party A will not
accept Party B’s application.
 
Party A shall, according to the “payment period” (i.e., “Maturity date of the
Tax Payable”) specified under the actual deduction orders issued by the
electronic port/www.easipay.net to Party A, determine the maturity date of any
single payment guarantee & commitment.
 
Article 5 If Party B does not apply for the customs tax payment guarantee
service with its credit lines for consecutive month(s), Party A shall have the
right to refuse to provide such service to Party B.
 
 
18

 
 
Article 6 Party B authorizes Party A to pay the tax payable to the customs by
directly deducting the relevant amount from Party B’s account (including the
margin account) without giving a prior notice to or obtaining the consent of
Party B when the tax payable is due. If the account balance is insufficient to
pay the tax payable, Party B shall warrant that it will remit the difference to
the designated account for payment of taxes in full within 3 days prior to the
maturity date of the tax payable for the purpose of payment of the tax payable
in time. If Party B fails to timely supplement the difference, and if Party A
pays the relevant amount to the national treasury for and on behalf of Party B
according to its payment guarantee & commitment, Party A shall have the right to
claim against Party B for the relevant amount and charge Party B the liquidated
damages at an annual interest rate of / % according to the actual days as of the
date when Party A pays the advance.
 
Article 7 Party A shall, on a quarterly basis, charge Party B the guarantee fees
according to the actual transaction amount of the online payment bank guarantee
service and at a rate of / %/year.
 
Article 8 If Party B fails to perform its obligations under the Credit Extension
Agreement or this Annex or any statement, undertaking or warranty made by Party
B is untrue, Party A shall have the right to take the breach disposal measures
specified in the Credit Extension Agreement, and charge Party B 100% of the
margin as per the total guarantee amount which Party A has provided the payment
guarantee & commitment but no claim has been filed.
 
 
19

 
 
Annex 2: Special Terms on Buyer / Import Factoring Business
 
Article 1 Definitions
 
1.1 The “buyer/import factoring service” means the comprehensive factoring
service provided by Party A as the buyer/import factor to the seller/export
factor after the seller/export factor accepts the transfer of the receivables of
which Party B is the debtor under a service contract, including collection and
management of the approved payment and accounts receivable.
 
Under the buyer/import factoring service, if Party B suffers the buyer credit
risk, Party A shall assume the approved payment liability to the seller/export
factor. If any dispute arises during the performance of the service contract,
Party A shall be entitled to transfer the account receivable it accepts to the
seller/export factor.
 
1.2 The “seller/export factor” means a party signing the factoring agreement
with the goods/service provider under the service contract (creditor of accounts
receivable) and accepting the transferred accounts receivable held by the
creditor of accounts receivable. Party A may concurrently act as the
buyer/import factor and the seller/export factor.
 
1.3 A “dispute” means the defense, counterclaim or offset or similar act made or
committed by Party B for the account receivable accepted by Party A due to any
dispute between the creditor of accounts receivable and Party B due to the
relevant goods, service, invoices or any other matters in connection with the
service contract, and any act committed by any third party including claiming
for the account receivable hereunder or applying for seal-up, freezing and
attachment. If the account receivable accepted by Party A cannot be realized in
whole or in part due to the buyer credit risk, it shall be deemed that a dispute
has arisen.
 
1.4 A “service contract” means a transaction contract signed by and between
Party B and the creditor of accounts receivable for the purpose of any goods
transaction and/or service transaction settled by means of credit sale.
 
1.5 The “approved payment/secured payment” means the account receivable to be
paid by Party A to the seller/export factor within a certain period after the
account receivable is due in the event that Party B has suffered the buyer
credit risk.
 
Article 2 At the request of Party B, Party A agrees to provide Party B with the
buyer factoring service within the credit line. The amount and other relevant
costs paid by Party A in the capacity of the buyer factor for the purpose of
performing the approved payment liability shall be deemed as the credit loan
granted by Party A to Party B under the Credit Extension Agreement.
 
As long as Party A has accepted the transferred account receivable within the
credit period, even if Party A performs the approved payment liability beyond
the credit period, Party A shall still have the right to file a claim against
Party B in accordance with the Credit Extension Agreement and the service
contract.
 
Article 3 Buyer/import factoring service charge
 
The “factoring service charge” means the service management fees to be charged
for Party A’s provision of the buyer/import factoring service, which shall be
charged by Party A against Party B at a certain proportion of the account
receivable at the time of transfer closing. The specific rate shall be
reasonably determined by Party A according to its service rules.
 
Article 4 For any dispute arising during performance of the service contract,
Party B waives its right to raise a dispute. Now therefore, notwithstanding
anything else herein, if Party B fails to effect payment in accordance with the
service contract, it shall be deemed that Party B suffers the buyer credit risk,
in which case, Party A shall make approved payment and Party B shall raise no
objection in this regard.
 
 
20

 
 
Annex 3: Special Terms on Order Loan Business
 
Article 1 The “order loan service” means the loan service provided by Party A to
Party B according to the business contract (or engineering contract) concluded
by and between Party B and its downstream clients (payers) and for the purpose
of granting the loan for the daily production and operation in accordance with
the business contract (or for performance of the engineering contract), which
primary source of repayment shall be the contract sales collections (or
engineering collections) .
 
Article 2 Party B shall open a special account for collection of sales amounts
under the business contract (or engineering contract) at Party A. All sales
amounts under the business contract (or engineering contract) for which an order
loan application is submitted must be directly collected and deposited in such
special account for collection. Without the approval from Party A, no fund in
such special account for collection may be used and no change shall be made in
such special account for collection. Party B must notify the payer that such
special account is the only account for collection of the sales amount. Party A
shall have the right to deduct the relevant amount form such special account to
repay the principal and interest, default interest and other relevant fees in
respect of the order loan financing.
 
Article 3 Should any of the following circumstances occur, Party A may
immediately suspend the use of Party B’s limit under the Credit Extension
Agreement and take measures to dispose default in accordance with the Credit
Extension Agreement:
 
3.1 Any downstream client of Party B delays in payment for three consecutive
installments and Party A reasonably believes that such downstream client
experiences the worsening financial position or other circumstances unfavorable
to protection of Party A’s creditor’s rights;
 
3.2 Party B is disqualified by its downstream clients as supplier; Part B delays
in delivery of goods to its downstream clients; the product quality is unstable;
the construction is neither approved by the downstream clients nor carried out
in accordance with the engineering contract; Party B’s qualification is reduced,
which results in that Party B’s qualification no longer satisfies the downstream
clients’ requirements; Party A reasonably believes that Party B experiences the
operation difficulty and worsening financial position; or the amount collected
from the downstream clients for three consecutive months is less than the total
monthly amount to be repaid by Party B for the credit loan in accordance with
each financing contract; or the downstream clients fail to effect payment for
two consecutive installments in accordance with the engineering contract.
 
 
21

 
 
Annex 4: Special Terms on Guarantee to Discount of Commercial Acceptance Draft
 
Article 1 The “commercial acceptance draft discounting guarantee service” means
the discounting service provided by Party A for the commercial acceptance drafts
accepted by Party B or allowed to be applied for by any bearer to any branch of
China Merchants Bank (hereinafter referred to as “Other Discounting Accepting
Banks”). A bearer (hereinafter referred to as “Discounting Applicants”) may
apply to Party A or Other Discounting Accepting Banks for discounting service
with the commercial acceptance drafts. The discounting service will occupy the
credit lines hereunder.
 
Whereas, Other Discounting Accepting Banks accept a bearer’s application for
discounting service is conditional upon Party A’s provision of the commercial
acceptance draft discounting guarantee service to Party B. Other Discounting
Accepting Bank, upon provision of the discounting service, shall have the right
to transfer the discounted draft to Party A, and Party A is obliged to accept
such transfer. For any commercial acceptance drafts transferred by Other
Discounting Accepting Banks and accepted by Party A, Party B undertakes to
unconditionally pay for the amount shown on such commercial acceptance drafts on
the maturity date, for which neither party shall raise objections.
 
Article 2 The commercial acceptance drafts mentioned in this Article include the
paper commercial acceptance drafts and the electronic commercial acceptance
drafts (hereinafter referred to as “Electronic Commercial Drafts”); and include
the commercial acceptance drafts with interest payable by the Discounting
Applicant and the commercial acceptance drafts with interest paid by the buyer.
 
The buyer interest paid commercial acceptance drafts discounting service means
the note discounting service provided by Party A for the commercial acceptance
drafts signed and accepted by Party B, which the discounting interest shall be
paid by Party B.
 
Article 3 During the credit period, Party B shall open a commercial acceptance
draft margin account in Party A (the account number shall be subject to that
automatically generated or recorded by Party A’s system at the time of the
margin received), and prior to acceptance of each note and as per such
proportion as required by Party A, deposit in such margin account a certain
amount of funds as the payment margin for the commercial acceptance drafts that
are accepted by Party B and for which Party A undertakes to provide discounting
service.
 
Party B shall, prior to the maturity date of each commercial acceptance draft,
deposit the sufficient amount in the margin account opened by Party B in Party A
for the purpose of paying for the amount shown on the commercial acceptance
drafts when due.
 
Article 4 During the credit period, the Discounting Applicant may, by virtue of
the commercial acceptance drafts accepted by Party B, apply to Party A for
discounting directly or to Other Discounting Accepting Banks for discounting.
Party A or Other Discounting Accepting Banks shall have the right to review the
Discounting Applicant’s qualification, request Party B to make review
confirmation and at its own discretion determine whether to provide discounting
service.
 
 
22

 
 
Upon provision of the discounting service, Other Discounting Accepting Banks
shall have the right to, in accordance with the relevant regulations of China
Merchants Bank, endorse and transfer to Party A the commercial acceptance drafts
that have been discounted by Other Discounting Accepting Banks. After Party A
provides the discounting service or accepts the commercial acceptance drafts
transferred by Other Discounting Accepting Banks, Party B shall, at the request
of a bearer, unconditionally pay Party A for the amount payable shown on the
commercial acceptance drafts in full and in time.
 
Article 5 The opening and discounting of Electronic Commercial Drafts shall be
subject to the service information kept in the electronic note system of the
People’s Bank of China, or client statements of account filled out or printed on
the basis thereof or other relevant service records. Party A’s service records
shall be the integral part hereof and have the same legal effect as this
Agreement. Party B accepts the accuracy, authenticity and legality of such
service records.
 
Article 6 If there is any dispute over the basic contract for the commercial
acceptance drafts discounted by Party A within the credit line, such dispute
shall be coordinately settled by Party A with the relevant party. Prior to
expiry of each note, Party B shall still be obliged to deposit the margin and
the note amount in full and in time in accordance with the aforementioned
provisions.
 
Article 7 If Party A has provided the discounting service for the commercial
drafts accepted by Party B or accepted the commercial drafts transferred by
Other Discounting Accepting Banks, and if Party B fails to pay the commercial
draft amount in full prior to the maturity date, Party A shall be entitled to
deduct the relevant amount from any margin account opened by Party B at China
Merchants Bank. If Party B fails to deposit the sufficient amount or if Party
B’s account balance is insufficient for deductions, which results in that Party
A has to effect payment for and on behalf of Party B, Party A may, in accordance
with the relevant provisions of the Measures for Payment and Settlement, charge
the default interest at a rate of 0.05% of the advance amount for each overdue
day.
 
 
23

 
 
Annex 5: Special Terms on Derivatives Trading Business
 
Article 1 For any derivatives trading agreed by Party A to provide based on
Party B’s application, such derivatives trading may occupy the credit line at a
certain percentage of the notional transaction principal/transaction amount, or
Party A may, according to the specific agreements between the parties, increase
the occupied credit lines of Party B in the case of any floating loss in such
derivatives trading (in entering into any transaction, Party A may determine the
occupied credit lines amount based on the risk degree coefficient corresponding
to the category, term, risk degree and the deducted credit lines in respect of
such transaction). The actually occupied credit lines amount is subject to the
record contained in the notice of occupation and/or transaction
confirmation/certificate and other relevant transaction documents issued by
Party A.
 
Article 2 For any derivatives trading with any balance or loss within the credit
period, the credit lines shall be occupied in accordance with the provisions of
the preceding paragraph, regardless of whether such trading takes place within
the credit period or not.
 
 
24

 
 
Annex 6: Special Terms on Gold Leasing Business
 
Article 1 The “Gold Leasing” service means the service provided by Party A to
Party B, which is carried out by leasing the physical gold by Party A to Party B
and returning by Party B the gold of the same quantity, quality and property
when due and timely paying the rent to Party A in renminbi.
 
Article 2 Party A may, at the request of Party B, provide Party B with the Gold
Leasing service within the credit period and the credit line. The physical gold
leased by Party A shall occupy the credit line at such value as agreed in the
Gold Leasing agreement concluded by and between the parties, and constitute the
debts owed by Party B to Party A.
 
 
25

 
 
Annex 7: Special Terms on Cross-border Trade Financing Business
 
Article 1 The cross-border linkage trade financing service means the
cross-border trade financing service jointly provided by Party A and overseas
branches of China Merchants Bank (“Linkage Platform”) based on the application
submitted by Party B against the background of Party B’s true cross-border trade
with overseas companies.
 
Article 2 The cross-border linkage trade financing service includes the
following categories: back-to-back letter of credit, entrusted issuance of
letter of credit, entrusted overseas financing, notes certification,
guarantee-based overseas credit loan and cross-border trade financing direct
train. The specific definition and service rules of each service category shall
be determined according to the corresponding service agreement.
 
Article 3 Under the back-to-back letter of credit, the overriding credit applied
by Party B to Party A for issuance shall directly occupy the credit lines
hereunder; and the documentary credit or advance granted or paid by Party A in
performing its obligations under such overriding credit as an issuing bank
(whether such circumstance occurs within the credit period or not) and the
relevant interest and fees constitute the financing debts owed by Party B to
Party A and shall be included into the scope of credit guarantees.
 
Under the entrusted issuance of letter of credit/entrusted overseas financing,
if Party A, at the request of Party B, entrusts the Linkage Platform to accept
the L/C for which an overseas company submits an issuance application/trade
financing provided such L/C and trade financing shall occupy the credit lines
hereunder. If Party A grants the advance against inward documentary bills under
collection or provide the advance to Party B for payment under inward
collection, such negotiation or advance payment (whether it is granted or made
within the credit period or not) and the relevant interest and costs directly
constitute the financing debts owed by Party B to Party A and shall be included
into the scope of credit guarantees.
 
In the case of check guarantee, Party A may, at the request of Party B, directly
occupy Party B’s credit lines hereunder to provide additional guarantees for
Party B’s acceptance drafts. If Party B fails to pay the check amount in full
and in time, Party A shall be entitled to directly pay the advance for the
certified check. Such advance payment (whether it is made within the credit
period or not) and the relevant interest and costs shall be included into the
scope of credit guarantees.
 
Under the guarantee-based overseas credit loan, Party A may, according to the
letter of guarantee/standby letter of credit issued at the request of Party B,
directly occupy the credit lines hereunder. After the overseas company transfers
the collection equity (other than the claim right) under the letter of guarantee
to the Linkage Platform, if the Linkage Platform files a claim against Party A
according to the letter of guarantee/standby letter of credit, the advance paid
by Party A (whether such advance payment is made within the credit period or
not) and the relevant interest and costs directly constitute the financing debts
owed by Party B to Party A and shall be included into the scope of credit
guarantees.
 
Under the cross-border trade financing direct train, after Party A approves
Party B’s trade financing at the request of Party B, the trade financing
directly provided by the Linkage Platform to Party B shall occupy the credit
lines hereunder. If Party B fails to repay the trade financing amount to the
Linkage Platform in full and in time, Party A shall be entitled to repay such
amount in the form of the negotiation or advance payment, in which case, such
negotiation or advance payment (whether such negotiation or advance payment is
granted or made within the credit period or not) and the relevant interest and
costs directly constitute the financing debts owed by Party B to Party A and
shall be included into the scope of credit guarantees.
 
 
26

 
 
Special Tips:
 
The parties hereto have conducted sufficient negotiation regarding all terms of
this Agreement (including Schedules). The bank has asked the other parties to
pay special attention to and have a complete and accurate understanding of the
terms in connection with the discharge or limitation of the bank's liability,
rights unilaterally enjoyed by the bank, addition of such other parties’
liability or limitation of their rights. The Bank has made corresponding
explanation to the above-mentioned terms at the request of the other parties.
The parties hereto have the same understanding of the terms hereof.
 
(The remainder of this page is intentionally left blank.)
 
 
27

 
 
(This page is the signature page of the Credit Agreement numbered 4802181206)
 
 
 
Party A:

(sealed)
 
Chief Person-in-charge or Authorized Agent
 
(Signature/Name Seal):
 
 
 
Party B:                                             
(sealed)
 
Legal Representative/Chief Person-in-charge or Authorized Agent:
 
(Signature/Name Seal): /s/ Bizuo (Tony) Liu
 
 
Date: January 19, 2019
 
Place of Signing: Yangpu District, Shanghai City
 
 
 
28
